Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 22, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1, 2, 27-32 and 35 are currently pending. Claims 1, 2, 27-32 and 35 have been amended by Applicants’ amendment filed 03-22-2021. Claim 33 and 34 have been canceled by Applicants’ amendment filed 03-22-2021.  No claims have been added by Applicants' amendment filed 03-22-2021. 

Applicant's election without traverse of Group I, claims 1 and 2, directed to a porous solid support for parallel organic synthesis, in the reply filed on October 1, 2018 was previously acknowledged.  

Claims 4-7, 9-17 and 19-26 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.
The restriction requirement was deemed proper and was made FINAL.

Therefore, claims 1, 2, 27-32 and 35 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed January 18, 2016 is a 35 U.S.C. 371 national stage filing of International Application No. PCT/CA2014/050683, filed on July 18, 2014, which claims the benefit of US Provisional Patent Application 61/970,998, filed on March 27, 2014, which claims the benefit of US Provisional Patent Application 61/847,647, filed on July 18, 2013.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application PCT/CA2014/050683, filed July 18, 2014, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific method steps recited in independent claim 1 does not have support for; “an aqueous hydrophilic substance”. Therefore, the priority date for the presently claimed invention is January 18, 2016, the filing date of US Patent Application 14/905,925. 
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claims 1, 2, 27-32 and 35 of the instant application.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed March 22, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Objection



Maintained Objections/Rejections
Claim Interpretation:  The Examiner has interpreted the term “hydrophobic” to refer to materials that repel water or fail to mix with water, wherein a hydrophobic boundary can also be a solvophobic and/or solvophilic boundary.
The Examiner has interpreted the term “hydrophilic” to refer to materials that can mix with, dissolve in, or be wetted by water.
The Examiner has interpreted the term “solvophobic area” to refer to any area or portion of any material, support, substrate, etc. that repels an organic solvent, wherein a solvophobic area can be hydrophobic and/or hydrophilic.
	The Examiner has interpreted the term “solvophilic area” to refer to any area or portion of any material, support, substrate, etc. that can be permeated by and/or are attracted to an organic solvent, wherein a solvophilic area can be hydrophobic and/or a hydrophilic.
	The Examiner has interpreted the term “which protects the hydrophilic and solvophilic area from a solvophobic modification” to refer to an intended use, such that the term is not given patentable weight per MPEP 2114(II) and 2115.
	The Examiner has interpreted the term “solvophobic modification” of claim 1 to refer to any substance and/or modification of the porous substrate that repels one or more organic solvents.
The Examiner has interpreted the term “oleophobic” in claim 35 to refer to the ability of a material to repel organic solvents.
	The Examiner has interpreted the term “each hydrophilic and solvophilic area comprises an aqueous hydrophilic substance” to mean that any portion of each discrete and separate hydrophilic and solvophilic area comprises an aqueous hydrophilic substance; and/or to mean that any portion of (or, the entire) planar porous substrate comprises an aqueous hydrophilic substance.

The Examiner has interpreted the terms “which protects the hydrophilic and solvophilic area from a solvophilic modification”, and “which confines the organic solvent within the hydrophilic and solvophilic areas” of claim 1 to refer to intended uses, wherein the terms do not recite a structural limitation of the intermediate product. 
The Examiner has interpreted the term “wax” in claims 29 to refer to any wax including, for example, any substance labeled as a wax; a substance secreted by bees that is made of mixtures of esters, hydrocarbons, and fatty acids; substances of plant or animal origin containing compounds of high molecular weight such as fatty acids, alcohols, and saturated hydrocarbons; a solid substance of mineral origin consisting usually of hydrocarbons of high molecular weight (e.g., paraffin wax), etc.
	The Examiner has interpreted the intermediate product of instant claim 1 to comprise: a planar porous substrate comprising a hydrophilic and solvophilic material, which (i) comprises a hydrophobic pattern of boundaries which define an array of a plurality of discrete hydrophilic and solvophilic areas; (ii) each hydrophilic and solvophilic area comprises and aqueous hydrophilic substance, wherein the planar porous substrate outside of the hydrophobic boundaries comprises a solvophobic modification.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 2- 27-32 and 35 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “the hydrophobic boundaries” in line 9. There is insufficient antecedent basis for the term “the hydrophobic boundaries” in the claim because claim 1, line 4 recites the term “a hydrophobic pattern of boundaries”.
Claim 28 is indefinite for the recitation of the term “polytetrafluoroethylene” in line 2 because the instant as-filed Specification does not recite the term “polytetrafluoroethylene” as a polyfluorinated 
	Claims 30 and 31 are indefinite for the recitation of the term “the hydrophilic but solvophobic solution” such as recited in claim 30, lines 1-2. There is insufficient antecedent basis for the term “the hydrophilic but solvophobic solution” in the claim.
	Claim 35 is indefinite for the recitation of the term “oleophobic” in line 2 because it is unclear whether the “oleophobic” treatment outside of the hydrophobic boundaries is the same as the solvophobic modification, or whether the “oleophobic” treatment outside of the hydrophobic boundaries is in addition to the solvophobic modification, such that it is unclear as to how the solvophobic modification is different from an “oleophobic” treatment and, thus, the metes and bounds of the claim cannot be determined.
	Claims 2, 27, 29 and 32 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 102
(1)	The rejection of claims 1, 2, 27-32 and 35 is maintained under 35 U.S.C. 102(a1)/(a2) as being 
anticipated by Parkes et al. (WO2012072987A2, published June 7, 2012) as evidenced by Dutta et al. 
(US Patent Application Publication No. 20110152125, published June 23, 2011).
Regarding claims 1, 2, 27-31 and 35, Parkes et al. teach assay assemblies and method of determining one or more properties of a sample liquid, and method of making components of assay assemblies that allows the properties of very small volumes of sample liquid to be probed by providing a first surface having at least one sample liquid wettable surface region (interpreted as a solvophilic area) defined by a sample liquid repelling boundary that can be hydrophobic (interpreted as a hydrophobic boundary, and a solvophilic area) and a second surface, opposed to the first surface, having an analyte binding agent immobilized thereon, where the first surface can be made from sample liquid wettable material that are hydrophilic (interpreted as a hydrophilic area), wherein the nature of the material is not particularly limited, such that suitable materials include glass, hydrophilic polymers such as acrylates (e.g., methacrylate), acrylamides, polyalcohols, and hydrogels (corresponding to a hydrophilic material; a solvophilic material; a solvophobic area; a solvophilic area; hydrophilic polymer surface as a solvophobic modification; an aqueous gel; and encompassing a wax, liquid repelling boundary are provided by areas of sample liquid repelling material, or the substrate itself can be made from sample liquid repelling material, and regions of the substrate can be exposed to form the sample liquid repelling boundary (interpreted as a hydrophobic boundary, and solvophobic), wherein suitable hydrophilic materials are hydrophilic polymers such as acrylates, acrylamides, polyalcohols, and hydrogels (interpreted as an aqueous gel), and wherein suitable hydrophobic materials include fluoropolymers such as Teflon, Parylene, wax, or hydrocarbon polymer (e.g., Parylene C) (interpreted as the fluoropolymer PTFE; aqueous gel; and oleophobic, claims 1, 27-29, 31 and 35) (pg. 8, lines 8-24), wherein it is known that PTFE is a porous material as evidenced by Dutta et al. (paragraph [0046], lines 1-8). Parkes et al. teach that the liquid sample contacts regions of the second surface which are aligned with (e.g., overlie) the sample liquid wettable surface regions of the first surface, allowing very small volumes of liquid sample to be analyzed (corresponding to contacting the first surface with the second surface) (pg. 4, lines 10-13). Parkes et al. teach that the sample liquid is loaded, from a pipette or capillary tube, directly onto the hydrophilic surface region, wherein the sample liquid is a gel (interpreted as each hydrophilic and solvophilic area comprising an aqueous hydrophilic substance; pipettes and capillaries and solvophobic modifications; and an aqueous gel, claims 1 and 31) (pg. 24, lines 16-20; and Figure 4B). Parkes et al. teach that the pattern of sample liquid wettable surface region and sample liquid repelling boundaries on the second surface mirrors that of the first surface; and that a droplet of water or a water-based solution spreads thinly and fills the hydrophilic pattern (interpreted as an aqueous hydrophilic substance), such that after the reaction is finished the upper (array) slide was lifted with the small droplets still attached to the surface of the array (interpreted as an array; aqueous hydrophilic substance; and each hydrophilic and solvophilic area is protected by hydrophilic but solvophobic solution; and inherently encompassing a convex droplet, claims 1, 2 and 30) (pg. 14, lines 11-14; pg. 22, lines 27-27 and pg. 28, lines 4-5). Parkes et al. teach that the model biological assay was achieved on surfaces including nitrocellulose spin-coated onto silanated glass and commercial thick porous nitrocellulose from Whatman, wherein the smallest well volume of the sample applied was 7l (corresponding to paper, claim 2) (pg. 29, lines 10-16). Parkes et al. teach that after washing the first surface is dried under a stream of nitrogen (interpreted as dried) (pg. 22, line In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself. See In re Casey, 370 F.2d 576, 580, 152 USPQ 235, 238 (CCPA 1967); In re Yanush, 477 F.2d, 958, 959, 177 USPQ 705, 706 (CCPA 1973); and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Here, the phrase “which protects the hydrophilic and solvophilic area from a solvophobic modification” in claim 1, lines 7-8; and the phrase, “which confines the organic solvent within the hydrophilic and solvophilic areas” in lines 10-11 as recitations of an intended use and do not qualify or distinguish the structural apparatus over Parkes et al. per the Sinex, Casey and/or Yanush courts.
Parkes et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed March 22, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Parkes does not teach a solvophobic modification (Applicant Remarks, pg. 6, last full paragraph, line 2); and (b) Parkes does not teach a protective material (Applicant Remarks, pg. 6, last full paragraph, line 3).
Regarding (a), as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The Examiner has interpreted the term “solvophobic modification” to refer to substance and/or modification of the porous substrate that repels one or more organic solvents (See; published Specification, paragraph [0066]). Regarding Applicant’s assertion that Parkes does not teach a solvophobic modification, the Parkes et al. teach a first surface having at least one sample liquid wettable surface region (interpreted as a hydrophilic and solvophilic area, and an aqueous hydrophilic substance) defined by a sample liquid repelling boundary that can be hydrophobic (interpreted as a hydrophobic boundary, and a solvophilic area); that surfaces include nitrocellulose spin-coated onto silanated glass and commercial thick porous nitrocellulose (interpreted the hydrophilic polymer surface outside of the hydrophobic boundaries, and as a solvophobic modification that repels organic solvent); and that the substrate itself can be made from sample liquid wettable materials that are hydrophilic (interpreted as a hydrophilic area), wherein suitable hydrophilic materials include glass, and hydrophilic polymers (e.g., methacrylate), acrylamides, polyalcohols, and hydrogels (interpreted the hydrophilic polymer surface outside of the hydrophobic boundaries, and as a solvophobic modification that repels organic solvent). Thus, based on the Examiner’s interpretation of the claim language, Parkes et al. teach all of the limitations of the claims and, thus, the claimed and prior art products are identical.
	Regarding (b), regarding Applicant’s assertion that Parkes does not teach a protective material, the Examiner respectfully notes that the Examiner has interpreted the term “which protects the hydrophilic and solvophilic area from a solvophobic modification” to refer to an intended use, such that the term is not given patentable weight per MPEP 2114(II) and 2115. Parkes et al. teach that a droplet of water or a water-based solution spreads thinly and fills the hydrophilic pattern; biological liquid samples; and that the sample liquid is loaded, from a pipette or capillary tube, directly onto the hydrophilic surface region, wherein the sample liquid is a gel including a hydrogel (interpreted as each hydrophilic and solvophilic area comprising an aqueous hydrophilic substance). Thus, based on the Examiner’s interpretation of the claim language, Parkes et al. teach all of the limitations of the claims.



(2)	The rejection of claims 1, 2, 27 and 28 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by DeSimone et al. (US Patent Application Publication No. 20090281250, published November 12, 2009). 
claims 1, 2, 27 and 28, DeSimone et al. teach a method for fabricating microfluidic devices (Abstract, lines 1-2). DeSimone et al. teach that expanded poly(tetrafluoroethylene) (ePTFE) is combined with PFPE, such that ePTFE is a microporous poly(tetrafluoroethylene) (PTFE) membrane (interpreted as porous support, and perfluorinated material) formed by expanding PTFE at high temperatures, wherein because of the incredibly low surface energy of perfluoropolyether (PFPE) materials, the PFPE can be cast onto ePTFE membranes and effectively wet the pores of ePTFE, thereby forming an interpenetrating polymer network (interpreted as solvophobic area; penetrating the entire thickness of the porous support; and PTFE, claims 27 and 28) (paragraph [0261]). DeSimone et al. teach a layer of treated liquid PFPE precursor material 604 is contacted with substrate 606, wherein in some embodiments, substrate 606 includes a planar substrate or a substantially planar substrate (interpreted as a planar substrate; and hydrophobic pattern of boundaries; and a solvophobic modification, claims 1, 27 and 28) (paragraph [0376]). DeSimone et al. teach that the walls of the microfluidic chambers can be functionalized with a variety of ligands that can interact or bind to an analyte or to a contaminant in an analyte solution, wherein such ligands include hydrophilic or hydrophobic small molecules (interpreted as a solvophobic area surrounds the solvophilic area), steroids, hormones, fatty acids, polymers, RNA, DNA, PNA, amino acids, peptides, proteins, species containing a negative or positive charge, and the like (paragraph [0409]). DeSimone et al. teach in Figure 1C, that the patterned layer 108 is removed from patterned surface 102 of substrate 100 to yield a microfluidic device, such that removal of the microfluidic device 114 is performed using a “lift-off” solvent which slowly wets underneath the device and releases it from the patterned substrate, where examples of such solvents include water, isopropyl alcohol and acetone (interpreted as an aqueous hydrophilic substance, claim 1) (paragraph [0268]). DeSimone et al. teach that a PFPE liquid precursor is disposed on a multidimensional scaffold, wherein the multidimensional scaffold can be degraded or washed away after curing of the PFPE network, such that examples of such materials include waxes, photoresists, polylactones, cellulose fibers, salts, or any solid organic or inorganic compounds (interpreted as a porous substrate; and wax, claims 1 and 29) (paragraph [0372]). DeSimone et al. teach that biochemical analysis, reactions and separations are performed within microchannel systems; and that the analyte compounds can be free in solution or attached to a solid support such as cellulose, filter paper, or nitrocellulose, the device uses an enrichment channel that cleans up or concentrates the analyte sample, such that the enrichment channel can hold antibody coated beads or chromatographic components or a hydrophobic or hydrophilic membrane (interpreted as porous substrate, and paper surrounded by the ePTFE/PFPE substrates, claims 1 and 2) (paragraph [0483]). DeSimone et al. teach the design and manufacture of devices such as microtiter plates, such that common base materials for microtiter plates (interpreted as a solvophobic modification) include hydrophobic materials such as polystyrene and polypropylene, and hydrophilic materials such as glass; as well as, the use of silicon, metal, polyester, polyolefin, and polytetrafluoroethylene surfaces (interpreted as a porous substrate; comprising a hydrophilic and solvophilic material comprising a hydrophobic pattern of boundaries; and a solvophobic modification, claim 1) (paragraph [0491]). In accordance with MPEP 2114 and 2115: a statement of intended use does not qualify or distinguish the structural apparatus claimed over a reference. In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself. See In re Casey, 370 F.2d 576, 580, 152 USPQ 235, 238 (CCPA 1967); In re Yanush, 477 F.2d, 958, 959, 177 USPQ 705, 706 (CCPA 1973); and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Here, the phrase “which protects the hydrophilic and solvophilic area from a solvophobic modification” in claim 1, lines 7-8; and the phrase, “which confines the organic solvent within the hydrophilic and solvophilic areas” in lines 10-11 as recitations of an intended use and do not qualify or distinguish the structural apparatus over DeSimone et al. per the Sinex, Casey and/or Yanush courts.
DeSimone et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed March 22, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) DeSimone does not teach a porous hydrophilic substrate (Applicant Remarks, pg. 7, second full paragraph). 
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the Examiner’s interpretation of the claim language. It is noted that instant claim 1 uses the term “comprising”, which is open-ended and does not exclude additional, unrecited elements or method steps, such as additional substrate surfaces, regions or areas of a substrate that are made of different materials. Regarding Applicant’s assertion that DeSimone does not teach a porous hydrophilic substrate, the Examiner disagrees. DeSimone et al. teach biochemical analysis, reactions, and separations are performed within microchannel systems; that the PFPE networks are functionalized on the interior surface of a microchannel or microtiter well with analytes; and that the analyte compounds can be attached to a solid support such as cellulose, filter paper, or nitrocellulose; that the device uses an enrichment channel that cleans up or concentrates the analyte sample, such that the enrichment channel can hold chromatographic components or a hydrophobic or hydrophilic membrane (interpreting paper as a porous substrate, wherein the paper substrate is surrounded by the ePTFE/PFPE); that a PFPE liquid precursor is disposed on a multidimensional scaffold, wherein the multidimensional scaffold can be degraded or washed away after curing of the PFPE network, such that examples of such materials include cellulose fibers (also interpreted as a porous substrate). Thus, based on the Examiner’s interpretation of the claim language, DeSimone teach all of the limitations of the claims including a porous substrate.



(3)	The rejection of claims 1, 2, 27, 28, 30 and 35 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Harttig et al. (US Patent No. 7998748, issued August 16, 2011).
Regarding claims 1, 2, 27, 28, 30 and 35, Harttig teaches test elements including diagnostic test elements for determining the presence or concentration of biological, medical or biologically or medically effective substances including nucleic acids, proteins, viruses, microorganisms and cells, characterized in that the test elements contain nanofibers (Abstract). Harttig teaches test elements for detecting an analyte and the production of test elements such as test strips, arrays or sensors, and the use of nanofibers for the production of test elements, wherein nanofibers can be hydrophilic nanofibers, hydrophobic nanofibers and mixtures thereof (corresponding to a hydrophilic material; hydrophobic material; areas; and patterned array) (col 2, lines 30-34 and 44-46). Harttig teaches a test element such as a test strip, array or sensor such as an electrochemical sensor, wherein nanofibers can be applied to porous or non-porous materials of the test element such that the test element contains a test strip that comprises at least one porous material, for example, in the form of a paper, a fleece, and/or a membrane, and the nanofibers can be applied to at least one surface of such a porous support material; and that the deposition of the nanofibers onto conventional paper or fleece or a membrane enables the surface of the support material to be modified in such a manner that a substantially finer pore size is achieved on the coated paper side (corresponding to a planar porous substrate; array; hydrophilic surface; solvophobic; paper; and remainder outside of the hydrophobic boundary surrounding the hydrophilic and solvophilic area; and oleophobic, claims 2 and 35) (col 3, 29-41). Harttig teaches that the nanofibers are manufactured from suitable polymers, wherein suitable polymers include fluorinated or partially fluorinated polymers such as polytetrafluoroethylene (PTFE) and others (corresponding to PTFE; hydrophobic boundary; application of perfluorinated material; dried; and oleophobic, claims 1, 27, 28 and 35) (col 2, lines 50-65). Harttig teaches that a very thin layer of fiber materials or fibers with beads can create a surface on which a drop of water has a contact angle of >140o, and treatment of the surface with a drop of blood (interpreted as each hydrophilic and solvophilic area is protected by hydrophilic but solvophobic solution) (col 4, lines 51-57). Harttig teaches that by applying a thin layer of a mixture of hydrophobic and hydrophilic nanofibers it is possible to modify a surface in such a manner that the applied drop of liquid and in particular an aqueous drop is uniformly distributed (interpreting an aqueous drop as an aqueous hydrophilic substance; and encompassing a convex droplet upon addition, claims 1 and 30) (col 5, lines 6-10). Harttig teaches at least one area covered with hydrophilic nanofibers and at least one area covered with hydrophobic nanofibers, such that areas covered with hydrophilic nanofibers (interpreted as solvophobic modifications) are test fields which are provided for the application of sample liquids including biological fluids such as blood (interpreting sample liquids and blood as aqueous hydrophilic substances) in order to improve their wetting; while areas covered with hydrophobic nanofibers are arranged in the vicinity of the test fields and/or sample application sites in order to prevent an undesired wetting with sample liquid (interpreting sample liquids and blood as an aqueous hydrophilic substance, claim 1) (col 4, lines 59-67; and col 5, lines 29-31). In accordance with MPEP 2114 and 2115: a statement of intended use does not qualify or distinguish the structural apparatus claimed over a reference. In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself. See In re Casey, 370 F.2d 576, 580, 152 USPQ 235, 238 (CCPA 1967); In re Yanush, 477 F.2d, 958, 959, 177 USPQ 705, 706 (CCPA 1973); and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Here, the phrase “which protects the hydrophilic and solvophilic area from a solvophobic modification” in claim 1, lines 7-8; and the phrase, “which confines the organic solvent within the hydrophilic and solvophilic areas” in lines 10-11 as recitations of an intended use and do not qualify or distinguish the structural apparatus over Harttig per the Sinex, Casey and/or Yanush courts.
Harttig meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Response to Arguments
Applicant’s arguments filed June 15, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Harttig fails to teach an aqueous hydrophilic material, which protects the substrate from the solvophobic modifier which is applied to the substrate (Applicant Remarks, pg. 8, second full paragraph; and pg. 8, last partial paragraph).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. The Examiner has interpreted the term “which protects the hydrophilic and solvophilic area from a solvophobic modification” to refer to an intended use, such that the term is not given patentable weight per MPEP 2114(II) and 2115; and the Examiner has interpreted the term “an aqueous hydrophilic substance” to refer to any substance that is miscible with, dissolved in, and/or wettable by water (e.g., water, salts in water, sucrose, acetone, blood, urine, polymers, glass slides, etc.). Regarding Applicant’s assertion that Harttig fails to teach an aqueous hydrophilic material, the Examiner disagrees. Harttig teaches that by applying a thin layer of a mixture of hydrophobic and hydrophilic nanofibers it is possible to modify a surface in such a manner that the applied drop of liquid such as an aqueous drop is uniformly distributed (interpreting hydrophilic nanofibers, and an aqueous drop as an aqueous hydrophilic substances); and that areas covered with hydrophilic nanofibers (interpreted as solvophobic modifications) are test fields which are provided for the application of sample liquids including bodily fluids such as blood (interpreting sample liquids and blood as an aqueous hydrophilic substances). Thus, based on the Examiner’s interpretation of the claim language, Harttig teaches all of the limitations of the claims including an aqueous hydrophilic substance.

Claim Rejections - 35 USC § 103
Please Note: the references have been modified slightly in view of Applicant’s amendments and arguments, filed 03-22-2021.

The rejection of claims 1, 2, 27-32 and 35 is maintained under 35 U.S.C. 103 as being unpatentable over Carrilho et al. (US Patent Application 20120198684, published August 9, 2012, effective filing date March 6, 2009; of record) in view of Parkes et al. (International Patent Application WO2012072987A2, published June 7, 2012; of record) as evidenced by Derda et al. (US Patent Application Publication No. 201105360, published May 5, 2011); and Wang et al. Analytical Chemistry, 2008, 80(2), 491-500); and Stronghold Wax (Stronghold Wax, 2014, 1).
Regarding claims 1, 2, 29, 30 and 35, Carrilho et al. teach microfluidic paper-based analytical devices (PADs) (corresponding to a paper-based array, claim 2) (paragraph [0047]). Carrilho et al. teach methods of patterning porous, hydrophilic substrates into hydrophobic regions comprising disposing a wax material onto the hydrophilic substrate in a predetermined pattern such as an array of assay units, wherein each assay unit comprises a fluid impervious barrier comprising the wax and permeating the thickness of the porous, hydrophilic substrate and defining a boundary of an assay region within the porous hydrophilic substrate (corresponding to solvophilic area; solvophobic area; oleophobic; permeating the thickness; array; and wax, claims 29) (paragraphs [0004], lines 1-3; and [0006]); where it is known in the art that paraffin wax film (Parafilm M) strongly repels polar solvents including methanol and acetonitrile as evidenced by Wang et al. (Abstract, lines 7-13); and where it is Stronghold Wax (pg. 1, Table). Carrilho et al. teach that the porous, hydrophilic substrate is nitrocellulose, cellulose acetate, filter paper, cloth, porous polymer film (interpreted as a solvophobic modification), or glass fiber paper including chromatography paper (corresponding to a porous support; interpreted the porous polymer film and glass fiber paper as solvophobic modifications; and a paper-based array, claims 1 and 2) (paragraph [0008]). Carrilho et al. teach that the patterned hydrophilic substrates can be used for diagnostics and other analytical applications, wherein PADs can be made by applying assay reagents to assay regions of the device (paragraph [0048]), wherein it is known that that a screen was developed to identify compounds that can protect cellulose from hydrophobic solutions including solutions of sucrose in various concentrations as evidenced by Derda et al. (paragraph [0177], lines 1-7; and Figure 2A). Carrilho et al. teach that paper-based microfluidic analytical devices are typically small, portable, and fabricated from inexpensive material, such that they are well suited for diagnostic applications in developing countries, in the field by first responders, or in home healthcare settings (paragraph [0003]. Carrilho et al. teach the hydrophobic material is applied only where a barrier is needed, thereby minimizing material costs and reducing contamination of hydrophilic regions (paragraph [0025], lines 1-4). Carrilho et al. that the devices can be used for assaying small volumes of biological samples such as fluid samples including urine, blood, plasma, blood serum, cerebrospinal fluid, tears, sweat, saliva and gingival crevicular fluid; and that a functional hydrophilic channel is one that is at least 5 mm long and wicked aqueous solutions from a fluid reservoir to a test zone (interpreting biological fluids as aqueous hydrophilic substance; channels as a solvophobic modification; encompassing convex drop upon addition; and semi-translucent, claims 1 and 30) (paragraphs [0052]; and [0067]). Carrilho et al. teach that a priming solution of citrate buffer prepared in water and ethanol (interpreted as hydrophilic but solvophilic for certain solvents; and an aqueous hydrophilic substance) was spotted in a protein test zone using a micropipette and allowed to dry for 10 min at ambient temperature (interpreted as each hydrophilic and solvophilic area comprises an aqueous hydrophilic substance; encompassing convex drop upon addition; and dried, claims 1 and 30) (paragraph [0078]). Carrilho et al. teach in Figure 4A, a paper-based multi-zone plate 400 having 96 zones, wherein the plate 400 includes paper substrate 405 (interpreted as a porous substrate) having a plurality of assay units, each having a central zone 410 in fluid communication to 8 assay zones 430 by microfluidic channels 420 (interpreting channels as solvophobic modifications), wherein wax material defines liquid impervious, hydrophobic boundary 415 (interpreting channels as solvophobic modifications, claim 1) (paragraph [0083], lines 1-7; and Figure 4A). In accordance with MPEP 2114 and 2115: a statement of intended use does not qualify or distinguish the structural apparatus claimed over a reference. In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself. See In re Casey, 370 F.2d 576, 580, 152 USPQ 235, 238 (CCPA 1967); In re Yanush, 477 F.2d, 958, 959, 177 USPQ 705, 706 (CCPA 1973); and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Here, the phrase “which protects the hydrophilic and solvophilic area from a solvophobic modification” in claim 1, lines 7-8; and the phrase, “which confines the organic solvent within the hydrophilic and solvophilic areas” in lines 10-11 as recitations of an intended use and do not qualify or distinguish the structural apparatus over Carrilho et al. per the Sinex, Casey and/or Yanush courts.
Carrilho et al. do not specifically teach a perfluorinated polymer (instant claim 27), polytetrafluoroethylene (instant claim 28), a sucrose solution or an aqueous gel (instant claim 31), or a concentration of 1g/ml (instant claim 32).
Regarding claims 27, 28, 31 and 32, Parkes et al. teach assay assemblies and method of determining one or more properties of a sample liquid, and method of making components of assay assemblies that allows the properties of very small volumes of sample liquid to be probed by providing a first surface having at least one sample liquid wettable surface region (interpreted as a solvophilic area) defined by a sample liquid repelling boundary that can be hydrophobic (interpreted as a hydrophobic boundary, and a solvophilic area) and a second surface, opposed to the first surface, having an analyte binding agent immobilized thereon, where the first surface can be made from sample liquid wettable material that are hydrophilic (interpreted as a hydrophilic area), wherein the nature of the material is not particularly limited, such that suitable materials include glass, hydrophilic polymers such as acrylates (e.g., methacrylate), acrylamides, polyalcohols, and hydrogels (corresponding to a hydrophilic material; a solvophilic material; a solvophobic area; a solvophilic area; hydrophilic polymer surface as a solvophobic modification; an aqueous gel; and encompassing a wax, claims 29 and 31) (Abstract; pg. 6, lines 33-35; pg. 7, lines 35-36; and pg. 8, lines 1-2 and 7-9). Parkes et al. teach that the sample liquid is loaded, from a pipette or capillary tube, directly onto the hydrophilic surface region, wherein the sample liquid is a gel (interpreted as each hydrophilic and solvophilic area comprising an aqueous hydrophilic substance; pipettes and capillaries and solvophobic modifications; and an aqueous gel, claim 31) (pg. 24, lines 16-20; and Figure 4B). Parkes et al. teach that the sample liquid repelling boundary are provided by areas of sample liquid repelling material, or the substrate itself can be made from sample liquid repelling material, and regions of the substrate can be exposed to form the sample liquid repelling boundary (interpreted as a hydrophobic boundary, and a solvophobic), wherein suitable hydrophilic materials are hydrophilic polymers such as acrylates, acrylamides, polyalcohols, and hydrogels (interpreted as an aqueous gel), and wherein suitable hydrophobic materials include fluoropolymers such as Teflon, Parylene, wax, or hydrocarbon polymer (e.g., Parylene C) (interpreted as the fluoropolymer PTFE; aqueous gel; and oleophobic, claims 27, 28, 31 and 35) (pg. 8, lines 8-24). Parkes et al. teach that the liquid sample contacts region(s) of the second surface which are aligned with (e.g., overlie) the sample liquid wettable surface region(s) of the first surface, allowing very small volumes of liquid sample to be analyzed (pg. 4, lines 10-13). Parkes et al. teach that the sample liquid is loaded, from a pipette or capillary tube, directly onto the hydrophilic surface region, wherein the sample liquid is a gel (interpreted as each hydrophilic and solvophilic area comprising an aqueous hydrophilic substance; and an aqueous gel, claim 31) (pg. 24, lines 16-20; and Figure 4B). Parkes et al. teach that the pattern of sample liquid wettable surface region and sample liquid repelling boundaries on the second surface mirrors that of the first surface; and that a droplet of water or a water-based solution spreads thinly and fills the hydrophilic pattern (interpreted as an aqueous hydrophilic substance), such that after the reaction is finished the upper (array) slide was lifted with the small droplets still attached to the surface of the array (interpreted as an array; aqueous hydrophilic substance; and each hydrophilic and solvophilic area is protected by hydrophilic but solvophobic solution; and inherently encompassing a convex droplet, claims 1, 2 and 30) biological assay was achieved on surfaces including nitrocellulose spin-coated onto silanated glass and commercial thick porous nitrocellulose from Whatman, wherein the smallest well volume of the sample applied was 7l (corresponding to paper, claim 2) (pg. 29, lines 10-16). Parkes et al. teach that after washing the first surface is dried under a stream of nitrogen (interpreted as dried) (pg. 22, line 36).
Although the combined references of Carrilho et al. and Parkes et al. do not specifically teach wherein the solvophobic solution is a sucrose solution at a concentration of 1 g/ml, Carrilho et al. teach microfluidic paper-based analytical devices (PADs); and methods of patterning porous, hydrophilic substrates into hydrophobic regions comprising disposing a wax material onto the hydrophilic substrate such as porous, hydrophilic substrate is nitrocellulose, cellulose acetate, filter paper, cloth, porous polymer film in a predetermined pattern such as an array of assay units, wherein each assay unit comprises a fluid impervious barrier comprising the wax and permeating the thickness of the porous, hydrophilic substrate and defining a boundary of an assay region within the porous hydrophilic substrate, wherein it is known that that a screen was developed to identify compounds that can protect cellulose from hydrophobic solutions including solutions of sucrose in various concentrations as evidenced by Derda et al.; while Parkes et al. teach assay assemblies that allows the properties of very small volumes of sample liquid to be probed by providing a first surface having at least one sample liquid wettable surface region defined by a sample liquid repelling boundary that can be hydrophobic; and hydrophilic materials are hydrophilic polymers such as acrylates, acrylamides, polyalcohols, and hydrogels, and wherein suitable hydrophobic materials include fluoropolymers such as Teflon, Parylene, wax, or hydrocarbon polymer, such that one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that a hydrophilic substrate comprising an array in a predetermined pattern of hydrophilic and hydrophobic areas can be treated with sucrose solution to protect a substrate from hydrophobic solutions including in any concentration such as a concentration of 1 g/ml.
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of providing assay assemblies comprising a liquid wettable surface region defined by a sample liquid repelling boundary as exemplified by Parkes et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute or combine the method of patterning hydrophobic regions including a wax permeating the thickness of the porous, hydrophilic substrate to provide a patterned array of assay units as disclosed by Carrilho et al. to include hydrophobic materials and fluoropolymers such as Teflon to provide regions of a material or substrate comprising a liquid repelling material and/or a liquid repelling boundary as taught by Parkes et al. with a reasonable expectation of success in creating assay regions defined by a liquid repelling boundary; and/or in creating a small, portable, and low cost analytical device for diagnostic applications in developing countries, in the field by first responders, and/or in home healthcare settings.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly 
rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed March 22, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Carrilho fails to describe areas outside of the hydrophilic and solvophilic areas are modified by a solvophobic modification the hydrophobic areas of (b) that it is well known that wax is not impervious to organic solvents (Applicant Remarks, pg. 9, last full paragraph, lines 2-3).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the Examiner’s interpretation of the claim language. Moreover, it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Regarding Applicant’s assertion that Carrilho fails to describe areas outside of the hydrophilic and solvophilic areas are modified by a solvophobic modification, the Examiner contends that the combined references of Carrilho et al. and Parkes et al. teach all of the limitations of the claims including solvophobic modification. As previously noted, in accordance with the as-filed Specification, the Examiner has interpreted the term “solvophobic modification” of claim 1 to refer to any substance and/or modification of the porous substrate that repels one or more organic solvents (See; paragraph [0066]). Carrilho et al. teach that a functional hydrophilic channel is one that is at least 5 mm long and wicked aqueous solutions from a fluid reservoir to a test zone (interpreting channels as solvophobic modifications of the substrate that are outside the hydrophobic boundaries). Moreover, Parkes et al. teach that the sample liquid is loaded, from a pipette or capillary tube, directly onto the hydrophilic surface region (interpreting pipettes or capillary tubes as solvophobic modifications of the substrate that are outside the hydrophobic boundaries); and that suitable surface materials include glass, hydrophilic polymers such as acrylates (e.g., methacrylate), acrylamides, polyalcohols, and hydrogels (interpreting the hydrophilic surfaces such as a hydrophilic polymer surface as solvophobic modifications). Thus, based on the Examiner’s interpretation of the claim language, the combined references of Carrilho et al. and Parkes et al. teach all of the limitations of the claims including a solvophobic modification.
Regarding (b), please see the discussion supra regarding the Examiner’s interpretation of the claim language; the as-filed Specification; and the teachings of Carrilho et al. and Parkes et al. with respect to the term “solvophobic modifications”. Regarding Applicant’s assertion that the hydrophobic no requirement that the “solvophobic modification” is impervious to organic solvents, or even that the hydrophobic boundaries repel all organic solvents. The Examiner invites Applicant to specifically point to this limitation/definition either in the as-filed Specification, or as recited in instant claim 1. As an initial matter, it is known in the art that paraffin wax film (Parafilm M) strongly repels polar solvents including methanol and acetonitrile as evidenced by Wang et al.; and where it is known that some waxes are insoluble in organic solvents such as: (i) wax 7036, which is insoluble in methyl alcohol and mineral spirits, and (ii) wax 7137, which is insoluble in acetone, benzyl alcohol, isopropyl alcohol and methyl alcohol as evidenced by Stronghold Wax (interpreted as wax repelling one or more organic solvents, and a solvophobic modification). Moreover, Parkes et al. teach the use of hydrophobic materials including fluoro-polymers such as Teflon, Parylene, wax, or hydrocarbon polymer (e.g., Parylene C). Thus, based on the Examiner’s interpretation of the claim language, the combined references of Carrilho et al. and Parkes et al. teach all of the limitations of the claims.



(2)	The rejection of claims 1, 2, 27-32 and 35 is maintained under 35 U.S.C. 103 as being unpatentable over Derda et al. (US Patent Application Publication No. 20110105360, published May 5, 2011) in view of McKenna et al. (US Patent Application Publication No. 20130252847, published September 26, 2013; effective filing date of December 2, 2010).
Regarding claims 1, 2, 27-32 and 35, Derda et al. teach a three-dimensional cellular array, wherein the array includes a porous, hydrophilic substrate comprising a plurality of porous regions, each porous region bounded at least in part by a liquid impervious boundary; and a hydrogel comprising cells, wherein the hydrogel is embedded within the porous regions such that the planar arrangement of holes and vertical arrangement of sheets determines the resulting 3D size and shape of the culture; that the hydrogel comprises Matrigel or collagen (interpreted as an aqueous gel); and the substrate is paper, nitrocellulose, cellulose acetate, cloth or porous polymer film (interpreted as a liquid impervious boundary comprises PDMS, epoxy, polystyrene, a polyamide, PMMA, polycarbonate, a wax or a fat (interpreted as a hydrophobic boundary; a wax; and oleophobic, claims 1, 29 and 35) (paragraph [0007]). Derda et al. teach contacting the porous, hydrophilic substrate with a suspension of cells and a temperature-sensitive hydrogel or an ionotropic hydrogel precursor, wherein the suspension saturates one or more porous regions of the substrate (interpreted as being protected by a hydrophilic but solvophobic solution; and encompassing the formation of a convex droplet, claims 1 and 30) (paragraph [0010], lines 7-10). Derda et al. teach patterning a hydrophilic, porous substrate, such that in Figure 2A, that the paper is spotted with an aqueous solution such as sucrose (interpreted as an aqueous hydrophilic substance), and the paper is immersed within a hydrophobic solution 340, wherein the solution can be a solution of any polymer in a hydrophobic solvent that is immiscible with the aqueous solution (interpreted as the  substrate outside of the hydrophobic boundaries to comprise a solvophilic modification), such that the resultant substrate includes areas of hydrophilic unmodified polymer 360 and hydrophobic modified polymer 370 (interpreted as aqueous hydrophilic substance ; a solvophobic modification; and sucrose, claims 1 and 31) (paragraphs [0084]). Derda et al. also teach in Figure 2A, that a screen was developed to identify compounds that can protect cellulose from hydrophobic solutions, wherein solutions of sucrose in various concentrations including various weight fractions of sucrose were spotted onto a filter paper, then a solution of polymer or polymer precursor in hydrophobic solvent was soaked into the paper (interpreted as a sucrose solution; and encompassing 1 g/ml, claims 31 and 32) (paragraph [0177], lines 1-7; and Figure 2A). Derda et al. teach that test agents are contained within the wells of a microtiter plate, and a three-dimensional cellular array is contacted with the test agents in the wells (interpreting a microtiter plate as a solvophilic modification) (paragraph [0101], lines 1-4). Derda et al. teach that dashed outlines were “filled” using a syrup-filled pen, the paper was immersed into polystyrene solution and the excess solution was blotted with clean filer paper, then dried at room temperature and washed with water (paragraph [0190], lines 4-8). Derda et al. teach the integration of layered assays for high-throughput screening for small molecules In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself. See In re Casey, 370 F.2d 576, 580, 152 USPQ 235, 238 (CCPA 1967); In re Yanush, 477 F.2d, 958, 959, 177 USPQ 705, 706 (CCPA 1973); and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Here the phrase “which protects the hydrophilic and solvophilic area from a solvophobic modification” in claim 1, lines 7-8; and the phrase, “which confines the organic solvent within the hydrophilic and solvophilic areas” in lines 10-11 as recitations of an intended use and do not qualify or distinguish the structural apparatus over Derda et al. per the Sinex, Casey and/or Yanush courts.
	Derda et al. do not specifically teach a perfluorinated polymer (instant claim 27), or polytetrafluoroethylene (instant claim 28).
Regarding claims 27 and 28, McKenna et al. teach assay assemblies and methods of making assay assemblies, wherein the invention allows the properties of very small volumes of sample liquid to be probed, by providing a surface having at least one sample liquid wettable surface region defined by a sample repelling boundary, and a second surface, opposed to the first surface, having analyte binding agent immobilized thereon (Abstract). McKenna teach an assay system having a first surface patterned to define one or more “wells” by providing hydrophilic areas defined by hydrophobic boundaries, wherein confinement of the sample liquid to the hydrophilic regions allows greater control of sample spreading, and reduces or avoids the formation of bubbles between the two surfaces (paragraph [0011], lines 3-6 and 13-16). McKenna et al. teach a surface having at least on sample liquid repelling boundary (paragraph [0013]). McKenna et al. teach that the substrate itself can be made from sample liquid repelling material, and regions of the substrate can be exposed to form the sample liquid repelling boundary, wherein the nature of the material is not particularly limited, although preferably, the material is hydrophobic, such that suitable hydrophobic materials include fluoropolymers such as Teflon 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of a surface having at least one sample liquid wettable surface region defined by a sample liquid repelling boundary as exemplified by McKenna et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of creating 3D cellular arrays on a porous, hydrophilic substrate that is embedded with a liquid impervious boundary including hydrophobic materials such as wax, PDMS, PMMA and polystyrene as disclosed by Derda et al. to include hydrophobic materials including fluoropolymers such as Teflon to provide regions of a material or substrate comprising a liquid repelling boundary as taught by McKenna et al. with a reasonable expectation of success in creating 3D cellular arrays for high-throughput screening for small molecules that affect proliferation and migration of cells including viral infection assays with greater control over sample spreading.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly 
rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed March 22, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Derda fails to describe a solvophobic modification outside of the porous regions within the liquid impervious boundary (Applicant Remarks, pg. 10, fifth full paragraph); and (b) Derda does not contemplate the use of organic solvents (Applicant Remarks, pg. 10, last partial paragraph).
Regarding (a), regarding Applicant’s assertion that Derda fails to describe a solvophobic modification outside of the porous regions within the liquid impervious boundary, the Examiner notes that this limitation is not recited in instant claim 1. Instead, instant claim 1 recites, “wherein the planar porous substrate outside the hydrophobic boundaries comprises the solvophobic modification”. Derda et al. teach in Figure 2A, that an aqueous solution of sucrose is spotted onto the paper (interpreted as an aqueous hydrophilic substance), the paper is immersed within a hydrophobic solution 340, wherein the solution can be a solution of any polymer in a hydrophobic solvent that is immiscible with the aqueous solution (interpreted as the porous substrate outside of the hydrophobic boundaries comprises a solvophilic modification); and that test agents are contained within the wells of a microtiter plate, and a three-dimensional cellular array is contacted with the test agents in the wells (interpreting a microtiter plate as a solvophilic modification). Moreover, McKenna et al. teach that a patterned silicon chip; a hydrophobic layer such as Parylene C or a fluoropolymer; an assay assembly including a holder; and capillary channels (all interpreted as the porous substrate outside of the hydrophobic boundaries comprises a solvophilic modification).
Regarding (b), it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Moreover, it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In accordance with MPEP 2114(II), "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Moreover, in accordance with MPEP 2114 and 2115: a statement of intended use does not qualify or distinguish the structural apparatus claimed over a reference. In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself. See In re Casey, 370 F.2d 576, 580, 152 USPQ 235, 238 (CCPA 1967); In re Yanush, 477 F.2d, 958, 959, 177 USPQ 705, 706 (CCPA 1973); and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). As previously noted, the Examiner has interpreted the terms “which protects the hydrophilic and solvophilic area from a solvophilic modification”, and “which confines the organic solvent within the hydrophilic and solvophilic areas” of claim 1 to refer to intended uses, wherein the terms do not recite a structural limitation of the intermediate product. Although the preamble of instant claim 1 recites that the method is a “product for making a porous support for parallel organic synthesis using an organic solvent”, instant claim 1 does not recite that an organic solvent is a structural part of the intermediate product. Regarding Applicant’s assertion that all of the contemplated assays of Derda are cell-based, such that Derda does not contemplate the use of organic solvents, the Examiner respectfully points out that instant claim 1 is drawn to a composition of matter, and that the claims are not directed to a process including a process including the use of an organic solvent. Assuming arguendo that the claims require organic solvents, it is noted that they assay systems and microarrays taught by McKenna et al. can clearly be used with organic solvents. Thus, based on the Examiner’s interpretation of the claim language, the combined references of Derda et al. and McKenna et al. teach all of the limitations of the claims.


New Objections/Rejections
Specification Objections
	The disclosure is objected to because the as-filed Specification, filed January 18, 2016 recites, for example, “Teflon” and “Teflon AF” (See; as-filed Specification, paragraphs [0026]; and [0041]), such that the instant as-filed Specification recites a tradename. It is noted that a trademark or trade name (research designation) is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b). Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.

Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 27-32 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled This is a new matter rejection.
MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”.
The claim contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". Instant claim 1 recites (in part), “an aqueous hydrophilic substance” in lines 6-7. Upon review of the instant as-filed Specification, support was not found for the “aqueous hydrophilic substance” of instant claim 1. The instant as-filed Specification, filed January 18, 2016 recites, “aqueous solutions” (See, as-filed Specification, paragraph [0004]); “Teflon-patterned paper” (See, as-filed Specification, paragraphs [0047]); “hydrophilic and oleophobic/solvophobic regions” (See, as-filed Specification, paragraph [0071]); “water-soluble hydrophilic material” (See, as-filed Specification, paragraph [0074]); “hydrophilic protective solution, such as a solution of 1 g/mL of sucrose in water” (See, as-filed Specification, paragraph [0081]); and “hydrophilic, sucrose-protected regions” (See, as-filed Specification, paragraph [0086]). Thus, no “aqueous hydrophilic substance” is recited to be present in each hydrophilic and solvophilic area Instant claim 28 recites (in part), “the perfluorinated polymer is polytetrafluoro-ethylene” in lines 1-2. Upon review of the instant as-filed Specification, support was not found for the “aqueous hydrophilic substance” of instant claim 1. The instant as-filed Specification, filed January 18, 2016 recites, “solvophobic material can be a perfluorinated polymer such as Teflon” (See, as-filed 
A claim by claim analysis and for dependent claim 1, and a method step by method step analysis regarding where support can be found in the originally filed specification is respectfully suggested. See MPEP § 2163 particularly § 2163.06.
Claims 1, 2, 27-32 and 35 will remain rejected until Applicant cancels all new matter.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
	
Claims 30 and 31 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 30 and 31 recite (in part) “the hydrophilic but solvophobic solution” in lines 1-2. Claims 30 and 31 depends from claim 1. It is noted that instant claim 1, does not recite a “hydrophilic but solvophobic solution”. Thus, claims 30 and 31 are improper dependent claims and do not further limit the subject matter of the claim upon which it depends. 



The Examiner suggests that Applicant amend claim 1 to recite very specific features of the intermediate product, and how each element is related one to the other (e.g., a planar porous substrate selected from the group consisting of paper, glass, and cellulose comprising a pattern of polytetrafluoroethylene (PTFE) boundaries comprising a thickness of less than 1 millimeter (mm), wherein the PTFE boundaries define an array of discrete and separate regions of the planar porous substrate surface comprising a diameter of 7 mm or less; a layer of sucrose dissolved in water covering the entire surface of the planar porous substrate, wherein the layer of sucrose has a thickness of 1 millimeter, etc.)

Conclusion
Claims 1, 2, 27-32 and 35 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M BUNKER whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 




/AMY M BUNKER/
Primary Examiner, Art Unit 1639